DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer USPA_20070183918_A1 in view of Benichou WO_2015056232_A1.
1.	Regarding Claims 1-5, Monsheimer discloses bonding of material for making 3D objects (Abstract) using an inkjet method (Title) comprised of a liquid absorber (corresponds to claimed inkjettable fluid) that is placed onto a powder layer substrate material (corresponds to claimed particulate build material) (paragraphs 0014, 0032, 0036) having a particle size ranging from 20 to 100 microns (paragraph 0047) being composed of PVC, polystyrene, polycarbonate, polysulfone, PMMA (corresponds to claimed amorphous polymer particles of instant Claim 3), as well as polyamide, polypropylene, PET (corresponds to claimed semi-crystalline or crystalline polymer particles of instant Claim 4) (paragraphs 0057, 0087). Also, Monsheimer discloses said liquid absorber (corresponds to claimed inkjettable fluid) can comprise a titanium dioxide (corresponds to claimed dielectric) (paragraph 0064) in powder form (paragraph 0069). Lastly, Monsheimer discloses using carbon black (corresponds to claimed fusing agent of instant Claim 2) in said absorber (paragraph 0063). Given that Monsheimer discloses all of the claimed limitations it would be expected for its build material to be inherently transparent from 80% to 100% as is being claimed in instant Claim 1. 
2.	However, Monsheimer does not disclose the claimed particle size of said titanium dioxide.
3.	Benichou discloses using particles in a liquid carrier compatible with an inkjet print head that can contribute towards the building of 3D printed objects (Abstract). Benichou discloses that said particles can be titania having a size of 20 nm to 300 nm (Page 8) and using such sizes prevents clogging and improper jetting (Page 11).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the particle size of said titania, of Monsheimer, by using the range suggested by Benichou. One of ordinary skill in the art would have been motivated in doing so to prevent clogging and improper jetting.
5.	Regarding Claim 6, given that Monsheimer in view of Benichou suggests all of the claimed limitations, it would be expected for it to inherently possess this property.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 8, 2022